Citation Nr: 0604998	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an initial disability evaluation higher 
than 10 percent for radiculopathy of the left lower extremity 
due to degenerative disc disease of the lumbar spine (DDD).

3.  Entitlement to an initial disability evaluation higher 
than 10 percent for radiculopathy of the right lower 
extremity due to DDD.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

In November 1968, the veteran was discharged from more than 
24 years of active duty.  

This appeal is advanced on the Board's docket.  The appeal is 
REMANDED to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C., for further evidentiary development.  
The veteran will be notified if further action is required on 
his part.   

The record reflects Dr. Juan A. Ramirez-Sanchez's signed 
summary report of treatment, received in July 2003, which 
mentions back X-ray studies.  It appears that this doctor's 
records could be material to the issues on appeal.  Dr. 
Ramirez-Sanchez's complete treatment records, and not merely 
another summary report, should be obtained.  

The record reflects that Dr. Angel L. Comulada has treated 
the veteran for various problems since March 2000, according 
to this doctor's February 2003 summary report, which did not 
specifically list service-connected spinal disability or 
radiculopathy in the legs as those problems for which he 
treated the veteran.  However, in September 2004, he provided 
another summary report in which he said that lumbosacral 
discogenic disease and associated back pain, in combination 
with nonservice-connected diabetic neuropathy, "limit[] [the 
veteran's] ability to walk and perform simple jobs."  Thus, 
on remand, Dr. Comulada's complete treatment records should 
be obtained as information therein could be material to all 
three issues on appeal.

Finally, the record reflects recent outpatient treatment at 
the San Juan, Puerto Rico, VA medical facility.  While the 
case is on remand status, any additional or more current 
clinical records not presently in the claims file should be 
obtained.      

The appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file Dr. Juan A. Ramirez-Sanchez's 
treatment records.

2.  Obtain and associated with the claims 
file Dr. Angel L. Comulada's treatment 
records.

3.  Obtain updated VA treatment records 
concerning the veteran's service-connected 
disabilities.

4.  If the decision remains unfavorable as 
to any issue on appeal, then issue an 
updated Supplemental Statement of the Case 
and give the veteran and his accredited 
service representative an opportunity to 
respond.  Then, if in order, return the 
appeal to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


